United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS AIR STATION, Cherry Point, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-977
Issued: July 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 18, 2013 appellant filed a timely appeal from an October 25, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for an
oral hearing. As more than 180 days have elapsed since the date of the most recent merit
decision of July 10, 2012, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely under 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 31, 2012 appellant, then a 44-year-old sandblast machine operator, filed an
occupational disease claim alleging that he sustained pain in his low back and left leg causally
related to factors of his federal employment. He was last exposed to the conditions alleged to
have caused his condition on March 25, 2004.
By decision dated July 10, 2012, OWCP denied appellant’s claim finding that it was not
timely filed under 5 U.S.C. § 8122.
In a form dated August 8, 2012 and postmarked August 10, 2012, appellant requested a
telephone hearing before a hearing representative of OWCP’s Branch of Hearings and Review.
By decision dated October 25, 2012, OWCP denied the request for a telephone hearing as
untimely. It exercised its discretion and determined that the issue could be equally well
addressed by appellant requesting reconsideration before OWCP and submitting evidence not
previously considered in support of his contention that he timely filed his occupational disease
claim.
On appeal, appellant argues that he continues to experience aggravation of his low back
and left leg injury caused by his employment.
LEGAL PRECEDENT
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.2 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.3 The request must
be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date of
the decision for which a hearing is sought.4 A claimant is entitled to a hearing or review of the
written record as a matter of right if the request is filed within 30 days.5
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.6

2

Id. at § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

See Leona B. Jacobs, 55 ECAB 753 (2004).

6

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).

2

ANALYSIS
In its July 10, 2012 decision, OWCP denied appellant’s occupational disease claim after
finding that it was not timely filed. By letter postmarked August 10, 2012, appellant requested a
telephone hearing. His request was postmarked more than 30 days after the July 10, 2012
decision. Consequently, appellant’s hearing request was not timely and he was not entitled to an
oral hearing as a matter of right.7
OWCP has the discretionary authority to grant a hearing even though a claimant is not
entitled to such as a matter of right. In its October 25, 2012 decision, it properly exercised its
discretion by notifying appellant that it had considered the matter in relation to the issue involved
and determined that additional argument and evidence could be submitted with a request for
reconsideration. The Board has held that the only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deduction from established facts.8 OWCP did not abuse its discretion in this case by denying a
discretionary hearing.
On appeal, appellant argued the merits of his case. As previously noted, however, the
Board does not have jurisdiction over the merits of this case. The only issue before the Board is
whether OWCP properly denied his hearing request under section 8124.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely under section 8124.

7

Supra note 4.

8

See Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the October 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 29, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

